Citation Nr: 1636936	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  15-14 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to accrued benefits. 

3.  Entitlement to nonservice connected death pension benefits.

4.  Whether the amount of burial benefits paid was correct.  


REPRESENTATION

Appellant represented by:	Brendan B. Garcia, Attorney


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to December 1979.  He died in December 2013.  The Appellant is his surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) from decisions of the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary for additional development, to specifically include locating/rebuilding missing portions of the claims file.  

Review of the current contents of the available VBMS and Virtual VA eFolders reveals that several documents-to include, but not limited to, the September 2014 rating decision, codesheet, and notification letter-are no longer associated with his file.  On August 26, 2016, Board staff initiated a scanning inquiry to determine whether these documents had been mailed to the scanning facility.  On September 18, 2016, staff from VA's Veterans Claims Intake Program verified that all available paper documents were scanned.  

The Board directs the RO to make all appropriate efforts to locate/rebuild any missing portions of the Veteran's claims file.  Cf. generally, Robinson v. McDonald, 28 Vet.App. 178, 191 (2016) (The United States Court of Appeals for Veterans Claims expressed "grave concerns regarding VA's implementation and oversight of its conversion to a paperless claims process(,)" and directed the Secretary to assemble the appellant's source paper documents.)  Unfortunately, until the September 2014 rating decision, codesheet, and notification letter are associated with the Veteran's file, the Board cannot determine whether any other development is appropriate at this time.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ensure that the entirety of the Veteran's claims file, to specifically include all documents that were originally paper documents, is uploaded to VBMS.  The Board notes, for example, that the September 2014 rating decision, codesheet, and notification letter identified in the March 10, 2015, Statement of the Case do not currently appear in VBMS or in Virtual VA.  There may be other missing documents.  The RO is to undertake a thorough search of the RO and any pertinent scanning center for any such documents and ensuring that any located documents are scanned and uploaded to VMBS.  If unable to locate the missing documents, take all appropriate actions, to include, but not limited to: notifying RO privacy staff; notifying the claimant and her attorney and affording them the opportunity to submit copies of any pertinent documents in their possession; making copies of any internally reproducible documents (ex. VA treatment records) and placing those documents, as well as any documents provided by the claimant and her attorney, in a working folder.  Thereafter, the RO must ensure that the full contents of the working folder are uploaded to VBMS.

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues remaining on appeal.  In so doing the RO must specifically address whether the cause of the Veteran's death (listed on the death certificate as a cardiac arrest), was due to ischemic heart disease in light of his presumed inservice exposure to herbicides.  If any benefit sought on appeal remains denied, provide the claimant and her attorney with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals 

for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


